Name: Council Regulation (EEC) No 3791/85 of 20 December 1985 adapting certain Regulations relating to the eggs and poultry sector consequent upon the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31985R3791Council Regulation (EEC) No 3791/85 of 20 December 1985 adapting certain Regulations relating to the eggs and poultry sector consequent upon the accession of Spain and Portugal Official Journal L 367 , 31/12/1985 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 20 P. 0038 Spanish special edition: Chapter 03 Volume 40 P. 0008 Swedish special edition: Chapter 3 Volume 20 P. 0038 Portuguese special edition Chapter 03 Volume 40 P. 0008 COUNCIL REGULATION (EEC) N ° 3791/85of 20 December 1985adapting certain Regulations relating to the eggs and poultry sector consequent upon the accession of Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 (2) thereof, Having regard to the proposal from the Commission, Whereas pursuant to Article 396 of the Act of Accession, adaptations should be made in the eggs and poultry sector consequent upon the accession of Spain and Portugal to Council Regulation (EEC) N ° 2772/75 of 29 October 1975 on marketing standards for eggs (1), as last amended by Regulation (EEC) N ° 3341/84 (2), and to Council Regulation (EEC) N ° 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks (3), as last amended by Regulation (EEC) N ° 3485/80 (4); Whereas, according to Article 2 (3) of the Accession Treaty, the institutions of the Communities may adopt, before accession, the measures referred to in Article 396 of the Act of Accession, such measures entering into force only subject to and on the date of entry into force of the said Treaty; whereas, pursuant to Article 261 of the Act of Accession, the application of the measures relating to Portugal must be postponed until the end of the first stage, HAS ADOPTED THIS REGULATION:Article 11. The following indents shall be added to the secondsubparagraph of Article 17 (2) of Regulation (EEC) N ° 2772/75: '- PERIODO DE EMBALAGE DE . . . AL . . .', '- PE ´RIODO DE EMBALAGEM DE . . . A . . .'. 2. The following indents shall be added to the first subparagraph of Article 17 (3) of Regulation (EEC) N ° 2772/75: '- EMBALADO EL . . .', '- EMBALADO EM . . .'. Article 21. In Article 5 (3) of Regulation (EEC) N ° 2782/75, the terms, 'huevo para incubar, ovos para incubaÃ §ao' shall be inserted after the terms 'uova de cova'. 2. In Article 6 of Regulation (EEC) N ° 2782/75 the terms, '"para incubar'', "para incubaÃ §ao''' shall be inserted after the term 'cova'. Article 3This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Accession Treaty of Spain and Portugal. It shall apply from 1 March 1986, except as regards the amendments in Portuguese, application of which shall be postponed until the end of the first stage referred to in Article 260 of the Act of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the CouncilThe PresidentR. STEICHEN(1) OJ N ° L 282, 1. 11. 1975, p. 56. (2) OJ N ° L 312, 30. 11. 1984, p. 7. (3) OJ N ° L 282, 1. 11. 1975, p. 100. (4) OJ N ° L 365, 31. 12. 1980, p. 1.